     Case 2:19-cv-00384-JAM-JDP Document 23 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVYON HARBOR,                                     No. 2:19-cv-00384-JAM-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    CDCR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 9, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed a

23   document in which he states that he has no objection to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:19-cv-00384-JAM-JDP Document 23 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed February 9, 2021, are adopted in full;
 3          2. This action shall proceed on the second amended complaint’s Fourth Amendment;
 4   Eighth Amendment; First Amendment; Cal. Civ. Code § 52.1, Bane Act; and Intentional
 5   Infliction of Emotional Distress claims against defendants Kernan, Martel, Cassilas, Grigsby, and
 6   Weinholdt;
 7          3. All other claims and defendants are dismissed without prejudice; and
 8          4. The matter is referred back to the magistrate judge for all further pretrial proceedings.
 9

10
     DATED: March 19, 2021                           /s/ John A. Mendez
11
                                                     THE HONORABLE JOHN A. MENDEZ
12                                                   UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
